Citation Nr: 0022001	
Decision Date: 08/18/00    Archive Date: 08/23/00

DOCKET NO.  99-01 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines





THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 





INTRODUCTION

The veteran had active service with the New Philippine Scouts 
from May 1946 to March 1949.  This matter comes on appeal 
from an August 1998 decision by the Manila VA Regional 
Office.

FINDING OF FACT

The record contains no competent medical evidence of a nexus 
between the underlying cause of the veteran's death, heart 
disease, and his military service.


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is not well-grounded.  38 U.S.C.A. 
5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312(a) (1999).  In order to constitute 
the principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b) (1999). Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1991). Where a veteran 
served continuously for a period of ninety days or more 
during a period of war and certain chronic diseases 
(including organic heart disease) become manifest to a degree 
of 10 percent or more within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

In general, in any claim for benefits, the initial question 
before the Board is whether the veteran has met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well-grounded.  
38 U.S.C.A. § 5107(a).  The U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) has set forth the 
parameters of what constitutes a well-grounded claim, i.e., a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
section 5107(a).  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997). 

More specifically, the Federal Circuit has held that in order 
for a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Id. at 1468.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the second and third elements of a well-grounded 
claim may also be satisfied under 38 C.F.R. § 3.303(b), by 
the submission of (a) evidence that a condition was "noted" 
during service or during an applicable presumption period; 
(b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

Here, the veteran's service medical records were apparently 
destroyed in the 1973 fire at the National Personnel Records 
Center. Attempts by the RO to obtain existing service medical 
records have been unsuccessful. The official death 
certificate indicates that the veteran died in October 1997 
due to cardiac arrest secondary to cardiogenic shock 
secondary to acute myocardial infarction secondary to 
arteriosclerotic cardiovascular disease secondary to 
biventricular hypertrophy. The appellant has provided no 
medical evidence of organic heart disease prior to the 
veteran's terminal hospitalization from September to October 
1997, nearly five decades after his separation from service.  
No medical opinion or other competent medical evidence of a 
relationship between the cause of the veteran's demise, 
organic heart disease, and his period of military service has 
been submitted. Accordingly, in the absence of such a medical 
nexus, the appellant's claim is not well-grounded and is 
denied on that basis. 38 U.S.C.A. § 5107; Epps.

The appellant has contended that the veteran has related 
receiving treatment for heart disease while on active duty. 
As mentioned above, however, no documentation of such 
treatment is of record. In addition, statements prepared by 
lay persons ostensibly untrained in medicine cannot 
constitute competent medical evidence to render a claim well 
grounded. For the most part, a witness qualified as an expert 
by knowledge, skill, experience, training, or education must 
provide medical testimony.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  The record does not show that the 
appellant possesses the requisite expertise to render a 
medical opinion concerning the onset of the veteran's 
terminal condition.



ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals


